Citation Nr: 0204758	
Decision Date: 05/20/02    Archive Date: 05/24/02

DOCKET NO.  98-13 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
1997, for the assignment of a 10 percent rating for service-
connected residuals of a fracture of the left lower arm.

2.  Entitlement to an effective date earlier than April 29, 
1997, for the assignment of a 10 percent rating for service-
connected scar of the forehead.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARINGS ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1941 to 
October 1945.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 RO decision which 
assigned a 10 percent rating for service-connected residuals 
of a fracture of the left lower arm and a 10 percent rating 
for service-connected scar of the forehead, effective on 
April 29, 1997.  The veteran appealed for an effective date 
for the increased ratings.  

In January 2000, the veteran (and his son) testified at a 
hearing in Washington, D.C., which was conducted by the 
undersigned Member of the Board who has been designated to 
make the final disposition of this proceeding for VA.  

In a decision promulgated in April 2000, the Board denied the 
veteran's claims for an effective date earlier than April 29, 
1997 for the assignment of a 10 percent rating for each of 
the service-connected residuals of a fracture of the left 
lower arm and scar of the forehead.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a June 2001 Order, the Court granted the Appellee's Motion 
for Remand and to Stay Proceedings and vacated the Board's 
April 2000 decision.  The case was remanded to the Board for 
readjudication.  



FINDINGS OF FACT

1.  In a February 1962 decision, the Board denied the 
veteran's claims for a compensable rating for his service-
connected residuals of a fracture of the left lower arm and 
scar of the forehead.  

2.  On April 29, 1997, the RO received the veteran's claims 
for an increased rating for service-connected residuals of a 
fracture of the left lower arm and scar of the forehead.  

3.  In an October 1997 decision, the RO granted a 10 percent 
rating for each of the service-connected disabilities and 
assigned April 29, 1997 as the effective date of the 
increased ratings.

4.  It is not factually ascertainable that the disabilities 
increased to a compensable degree within the year preceding 
April 29, 1997 in that the earliest medical evidence received 
in connection with the claims for an increased rating was a 
VA examination scheduled in August 1997 to evaluate the 
severity of the service-connected disabilities.  





CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 
1997, for the assignment of a 10 percent rating for each of 
the service-connected residuals of a fracture of the left 
lower arm and scar of the forehead, have not been met.  38 
U.S.C.A. §§ 5110, 5107, 7104 (West 1991 & Supp. 2001); 38 
C.F.R. § 3.400(o) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

The veteran served on active duty from December 1941 to 
October 1945.  

In a July 1956 decision, the RO granted service connection 
and assigned a no percent ratings for a residual scar of the 
forehead and the residuals of a fracture of left lower arm 
(i.e., disabilities as a result of an automobile accident), 
effective on November 28, 1955.  

In a February 1962 decision, the Board denied the veteran's 
claims for a compensable rating for the service-connected 
residuals of the laceration of the forehead and the fracture 
residuals of the left forearm.  The veteran was mailed a copy 
of that determination in March 1962.  

On April 29, 1997, the RO received the veteran's claims for 
an increased rating for the service-connected forehead scar 
and residuals of the fracture of the left forearm.  On his 
application, he did not identify any sources of medical 
treatment for the disabilities.  

On an August 1997 VA examination, the veteran reported having 
had injuries in service and indicated that he was receiving 
no treatment at the present time.  As for the scars, the 
veteran indicated that there were no symptoms attributable to 
the scars.  

On examination, the VA examiner described scars, located on 
the mid-palmar surface of the left lower arm and on the 
forehead.  The examiner also evaluated the veteran in regard 
to residuals of fracture of the left lower arm, finding that 
the veteran had had no period of flare-up, did not use a 
brace or sling, and had no other constitutional symptoms of 
bone disease.  There were no symptoms of pain, weakness, 
stiffness, swelling, heat, redness or drainage.  There was no 
locking or abnormal motion.  There was normal range of motion 
of the left elbow joint.  The examiner indicated that there 
was no residual effect of the fracture of the left radius.  

X-ray studies of the left wrist showed evidence of mild 
degenerative changes of the radiocarpal joint and the distal 
radioulnar joint and also the intercarpal joint between the 
navicular bones.  There was also evidence of subchondral 
radiolucent areas within the distal end of the ulna.  

In an October 1997 decision, the RO assigned a 10 percent 
rating for the service-connected residuals of a fracture of 
the left lower arm on the basis of the findings shown on the 
August 1997 VA examination.  The RO also assigned a separate 
10 percent rating for the service-connected scar of the 
forehead.  Each 10 percent rating was made effective on April 
29, 1997.

At a September 1998 hearing at the RO before a Hearing 
Officer, the veteran testified that he believed the 10 
percent ratings assigned for his service-connected conditions 
should be effective from the time of the injuries on the 
basis that the disabilities have bothered him from that time.  

At a January 2000 hearing conducted in Washington, D.C., by 
the undersigned Member of the Board, the veteran testified 
that he believed he should be compensated for his service-
connected arm and scar disabilities dating back to his 
initial claim for service connection (in November 1955).  He 
described the circumstances surrounding his injuries in 
service.  He, with assistance from his son, asserted that his 
service medical records were initially unavailable and not 
considered until 1997.  


II.  Analysis

The veteran claims that an effective date earlier than April 
29, 1997 is warranted for the 10 percent rating assigned for 
each of his service-connected residuals of a fracture of the 
left lower arm and scar of the forehead.  Under legislation 
adopted during the pendency of this appeal VA must assist 
claimants with the development of their claims, provide 
notice of information that is missing from an application for 
benefits, and apprise claimants of the evidence necessary to 
substantiate their claims.  38 U.S.C.A. §§ 5100-5107 (West 
Supp. 2001).  

In this case, the veteran's earlier effective date claims are 
complete.  The claims file shows that he has been apprised of 
the information necessary to substantiate his claims through 
the discussion contained in the Statement of the Case, which 
was mailed to him in July 1998, and the Supplemental 
Statement of the Case, which was mailed to him in November 
1998.  Furthermore, he has demonstrated a knowledge of the 
evidence needed to substantiate his claims in his contentions 
and in his hearing testimony in September 1998 and January 
2000.  

Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist and 
provide notice.  38 U.S.C.A. § 5103A (West Supp. 2001).  

The veteran claims that the effective date of the assignment 
of a 10 percent rating for each of his service-connected 
residuals of a fracture of the left lower arm and scar of the 
forehead should be earlier than April 29, 1997.  He contends 
that he has experienced problems related to his disabilities 
since the time of the service injury.    

It is noted that, in a February 1962 decision, the Board 
denied the veteran's claims for a compensable rating for his 
service-connected residuals of a fracture of the left lower 
arm and scar of the forehead.  That decision is final.  38 
U.S.C.A. § 7104.  

Thus, the effective date for any subsequent increased rating 
must be determined in relation to a new claim.  That new 
claim was filed on April 29, 1997.  

In that regard, the Board notes that the record is devoid of 
any communication from or action on the part of the veteran 
or his representative which could constitute a claim or 
indicate an intent to apply for an increased rating after the 
Board decision in February 1962 and prior to April 29, 1997, 
when the RO received his claims for an increase.  

Absent specific allegations of clear and unmistakable error, 
the Board decision is considered to be final and is not 
subject to further review at this time based on the evidence 
then of record.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

A careful review of the record reflects that, in an October 
1997 decision, the RO assigned a 10 percent rating for each 
of the veteran's service-connected residuals of a fracture of 
the left lower arm and scar of the forehead, effective on 
April 29, 1997, which is the date of VA receipt of the claims 
for an increased rating.  

There is no medical evidence on file which reflects an 
increase in the severity of his service-connected residuals 
of a fracture of the left lower arm and scar of the forehead 
within the year preceding the April 29, 1997 claims.  In 
fact, the veteran does not specifically allege that the 
disability increased on a specific date within the year 
preceding the claim.  

Moreover, he has not identified any treatment source for 
either service-connected disabilities on his claims for an 
increased rating, and he reported at the time of his August 
1997 VA examination that he had not had any treatment for the 
service-connected disabilities.  

In view of the foregoing, it is not factually ascertainable 
that the residuals of a fracture of the left lower arm and 
scar of the forehead increased in severity on some date 
within the year preceding April 29, 1997.  Therefore, the 
effective date for the increased ratings, from no percent to 
10 percent, for each of these disabilities may be no earlier 
than the date of receipt of the claim, i.e., April 29, 1997.  

The RO assigned the earliest effective date legally permitted 
in this case, for an award of an increased rating, and no 
earlier effective date is permitted by law (absent a finding 
of clear and unmistakable error in a prior decision, and such 
is not the subject of the present appeal).  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  

The Board has noted the veteran's contention that the 
complete service medical records were not of record at the 
time of the Board decision in February 1962, but a review of 
the record shows that service medical records were associated 
with the claims file in January 1956 and considered in 
conjunction with his original claim of service connection.  

In addition, there are no medical records, VA or private, 
pertaining to either disability subsequent to the Board 
decision and prior to April 29, 1997.  As the filing of the 
formal claim for increase is not shown to have been preceded 
by any ascertainable increase in disability in this case, the 
Board finds that the general rule of 38 U.S.C.A. § 5110(a) 
applies.  

Thus, the effective date of the claim for a compensable 
rating may be no earlier than the date the claim was 
received, that is, on April 29, 1997.  

The law, not the evidence, is dispositive of the outcome of 
this case, and as a matter of law there is no entitlement to 
an earlier effective date for the assignment of an increased 
10 percent rating for each of the service-connected residuals 
of a fracture of the left lower arm and scar of the forehead.  
Thus the claims must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

The claims for an effective date earlier than April 29, 1997, 
for the assignment of a 10 percent rating for each of the 
service-connected residuals of a fracture of the left lower 
arm and scar of the forehead are denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

